Case 2:20-cv-09091-PA-AS Document 63-26 Filed 08/23/21 Page 1 of 5 Page ID #:3264




                  EXHIBIT 32




                                                                                 288
                                                                De Lilly Decl. Ex. 32
      Case 2:20-cv-09091-PA-AS Document 63-26 Filed 08/23/21 Page 2 of 5 Page ID #:3265




Support the Evolution of Men's Shave and
Skin Care
Thrive Natural Care Launches Fundraising Campaign on CircleUp




NEWS PROVIDED BY
Thrive 
Apr 07, 2015, 01:12 ET




SAN FRANCISCO, April 7, 2015 /PRNewswire/ -- Face it! Men want to look good and feel good,
from head to toe, and are looking for better choices for their shave and skin care. With the sales
of all natural and organic personal care products expected to grow to $13B by 2019 driving the
growth of the overall personal care category and a population of 101.6 million men in America
between 15 – 64 shopping for new products, Thrive Natural Care is filling this demand with its
new natural shave and skin care, quickly becoming the 'gotta-have' brand. The evolution of
men's shave and skin care has finally advanced from Burma-shave to Thrive's innovative
botanical, antioxidant-enhanced products that restore the environment while guaranteeing
consumers will look good…and feel good. Thrive's farm to face model also appeals to women,
who are buying Thrive for both the man in their life as well as for themselves.


Thrive is redefining personal care from the roots of its botanicals to its vision for a radically
better consumer experience. Thrive also applies this innovation to its business growth strategy.
Launching its seed fundraising campaign through the leading equity crowdfunding platform,
CircleUp (www.circleup.com) noted for its selection of the most progressive and successful
brands across key markets, Thrive invites key partners to contribute to its growth and join its
passionate team of experienced investors and advisors.


"We have built CircleUp as a platform committed to identifying and catalyzing support for best
in class brands that have demonstrated strong consumer traction, distribution, dynamic teams,
and scalability," says Ryan Caldbeck, CEO of CircleUp. "As the leading online private investing
                                                                                               289
                                                                              De Lilly Decl. Ex. 32
    Case 2:20-cv-09091-PA-AS
marketplace,                      Document
             we are thrilled for Thrive's    63-26onFiled
                                          launch          08/23/21 Page 3 of 5 Page ID #:3266
                                                     CircleUp."


Excited by the opportunity to help millions of customers ditch their synthetic products, and by
the challenge of bringing to life a new business model that aimed far beyond sustainability,
Alex McIntosh and his team of entrepreneurs in Costa Rica and America started Thrive in 2013.
After more than fourteen months of work, Thrive partnered with Whole Foods Market and
Pharmaca to launch its first line of shave and skin care products. To bring Thrive to life, Alex
drew on more than 20 years of leadership in business and the environment, including senior
roles with Nestle Waters North America and the Nature Conservancy. Alex is building the brand
and its pioneering regenerative business model with a team of experts. Rafael Ocampo is a
world famous agricultural engineer who, together with Mario Garcia, supplies the in-depth
knowledge of ethnobotany. Chemist Laura Arce Aita, a Costa Rican entrepreneur with 10+ years
designing healthy skin and body care products, joined the team as the leading formulator to
continually create products to satisfy the demand, from men… and women too.


Powered by the Fierillo vine and Juanilama plant found in Costa Rica and never before used in
any other skin care or shave products in the world, Thrive products are unique for harnessing
the properties of these plants to repair skin, control inflammation, and treat skin abrasions with
an herbal, energizing scent. Thrive's Face Wash is gentle enough to use daily, removing dirt
without drying out the skin. The Energy Scrub deeply cleans to improve skin's texture and
appearance using a unique blend of plants and Arabica coffee. Replacing foams and gels, the
Shave Oil provides a close, smooth shave, reducing irritation and extending the life of razor
blades. Thrive's Face Balm provides the final step in skin care, protecting and restoring skin with
anti-inflammatory and anti-microbial properties. High design packaging and effective but truly
natural formulas inspire people to look better and live healthier. Thrive's "beyond sustainability"
vision utilizes the same two plants that are so good for the skin and at the heart of this fashion-
forward brand as the catalyst for restoring the health of farmland in Costa Rica.


"Thrive's unique formulas, authentic business model, and powerful branding truly set it above
the rest," said Dave Kingsbury, Vice President of Partnership and Product Development at New
Hope Natural Media. "From more than 16,000 new products previewed at Natural Products
Expo West 2015, Thrive was amongst the best I saw – making sustainability cool and bringing it
to the mainstream in an innovative, impactful way. And consumer demand is soaring – our
NEXT Trend Consumer Segmentation demonstrates the growth of the #Young4Ever segment
representing members of the 'in crowd' who take more aggressive actions toward health and
                                                                                        
                                                                                             290
                                                                            De Lilly Decl. Ex. 32
     Case
wellness  2:20-cv-09091-PA-AS
         because                Document
                  they want to stay feeling63-26  Filed 08/23/21
                                            and looking          Page
                                                         young. This   4 of 5 Page
                                                                     segment       ID #:3267
                                                                              includes  23% of
the population, is 56% male, 37% age 18 – 34, and is aggressively committed to looking and
feeling good. This growing demographic is more likely to be younger, more racially diverse men
who are willing to pay more to stay healthy and maintain their weight and appearance. Thrive's
brand and offerings leverage these rapidly growing trends to effectively deliver what
consumers want. Alex and team are clearly onto something big."


Thrive is supported by a compelling advisory team with a proven record of success in key areas
of operation at market leading companies including Burt's Bees, L'Oreal, Revlon, and Kiva.
Thrive's visionary brand, propelled by this team, reached 700% of its launch distribution goal,
garnering the support of leading natural channel retailers including Whole Foods Market and
Pharmaca. Certified Premium Bodycare by Whole Food Market, Thrive is experiencing 26%
month on month growth in same store unit sales in its first year. Thrive was also a 2015 NEXTY
Award Nominee, selected from thousands of companies as a leader in what's next in the
natural products industry. Thrive shave and skin care is pioneering the evolved standard for
superior efficacy, skin health, and safety, reinventing personal care from farm to face.


About Thrive


Thrive Natural Care, a company born in Costa Rica and raised in San Francisco founded by Alex
McIntosh, creates innovative botanical shave and skin care products that enable consumers to
look good…and feel good, from farm to face. McIntosh and his dynamic team of experts have
established Thrive as an aspirational, fashion-forward lifestyle brand rooted in an innovative
regenerative business model that improves soil fertility and biodiversity on once degraded
agricultural lands to produce the unique Costa Rican medicinal plants that restore skin vitality
and make Thrive's products so effective. Thrive's line includes: Face Wash, Energy Scrub, Shave
Oil, and Face Balm, all of which harness the power of medicinal plants available exclusively in
Thrive's products to effectively repair skin, control inflammation, and treat skin abrasions with
an energizing, herbal scent. Thrive is available in Northern California Whole Foods Markets,
Pharmaca, and Merz Apothecary stores, and will be found in additional Whole Foods regions
throughout Summer 2015.


To learn more about investment opportunities to support Thrive, please visit
https://circleup.com/c/thrive/#overview.
                                                                                                 
                                                                                            291
                                                                           De Lilly Decl. Ex. 32
      Case 2:20-cv-09091-PA-AS
For further                     Document
            information, media related    63-26 or
                                       inquiries, Filed 08/23/21
                                                    to set       Page 5 of
                                                           up a meeting    5 Page
                                                                        with      ID #:3268
                                                                             Alex McIntosh,
please contact Lauren Haines of Christie Communications at (805) 969-3744 or via email at
lhaines@christiecomm.com.


SOURCE Thrive




                                                                                              
                                                                                         292
                                                                        De Lilly Decl. Ex. 32
